Citation Nr: 0217553	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  99-09 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Attorney


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a 10 percent evaluation for PTSD, 
effective from August 21, 1998 (the date on which he filed 
his original claim for VA compensation for a psychiatric 
disability).  In August 2000, the Board remanded the case to 
the RO for additional evidentiary and procedural 
development.  Following this development, the RO confirmed 
the 10 percent evaluation assigned for PTSD in a May 2002 
rating decision/ Supplemental Statement of the Case.  The 
case was returned to the Board in November 2002 and the 
veteran now continues his appeal.


FINDINGS OF FACT

1.  For the period from August 21, 1998, to March 10, 1999, 
the veteran's service-connected PTSD was manifested by mild 
occupational and social impairment due to mild psychiatric 
symptomatology.

2.  For the period commencing on March 11, 1999, the 
veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to episodic panic attacks, disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.






CONCLUSIONS OF LAW

1.  For the period from August 21, 1998, to March 10, 1999, 
the criteria for an increased evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

2.  For the period commencing on March 11, 1999, the 
criteria for a 50 percent evaluation, and no higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires 
VA to assist a claimant in developing all facts pertinent to 
a claim for VA benefits, including a medical opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the VA Secretary, that is 
necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with notice of 
the provisions of the VCAA in a Supplemental Statement of 
the Case dated in May 2002, in which it provided the veteran 
with the provisions of the revised 38 C.F.R. § 3.159 and an 
explanation of how VA would assist him in obtaining 
necessary information and evidence to support his claim.  
The veteran has thus been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of the August 2000 
remand which occurred during this appeal.  He has also been 
provided with VA psychiatric examinations which address the 
increased rating claim for PTSD on appeal.  Finally, he has 
not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  We further note that pursuant to 
correspondence dated in August and September 2002 from the 
veteran's attorney, VA had granted the veteran's motion to 
have his case held open for 60 days to allow him the 
opportunity to submit additional supportive evidence.  We 
therefore conclude that as a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the veteran's 
claim.  For these reasons, further development is not 
necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard 
of review for cases before the Board are as follows: when 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a (claimant) need only demonstrate that there 
is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background 

The veteran's military service records show that his 
Military Occupational Specialty was as an infantryman and 
that he served one tour of duty in Vietnam.  No psychiatric 
diagnoses were noted in his service medical records.  He was 
honorably discharged from service in November 1970.

On August 21, 1998, the veteran filed a claim for VA 
compensation for PTSD.  Accompanying his claim was a PTSD 
questionnaire in which he reported exposure during military 
service in Vietnam to various combat-related stressors.  On 
October 17, 1998, he was examined by VA and diagnosed with 
PTSD associated with his stressors.  The report of the 
examination shows that he reported experiencing flashbacks, 
recurring nightmares and vivid intrusive thoughts of his 
traumatic memories of combat.  He reported that he had 
problems sleeping and described himself as being socially 
withdrawn, unable to tolerate the company of small children, 
and having increased feelings of irritability and anger.  He 
also reported that he experienced difficulty concentrating 
his thoughts and that he was hypervigilant and had an 
exaggerated startle response.  

At the October 1998 examination, the veteran reported that 
after he separated from service he was employed as a machine 
operator for a tobacco company for a period of 18 years 
until his factory closed.  As of 1985 he was employed as a 
guard at a correctional facility.  He indicated that his 
PTSD interfered with his coping and social adaptation 
abilities.  He attended regular counseling and therapy for 
his PTSD.  Mental status examination shows that he was alert 
and oriented as to person, time and place.  His memory or 
recent and remote events, concentration ability and recall 
were intact.  His speech was coherent and relevant with 
appropriate affect and normal active.  However, he became 
anxious to the point of agitation when describing his 
memories of combat.  His insight and judgment was good.  The 
examiner assessed the veteran with a Global Assessment of 
Functioning (GAF) score of 75, indicating no more than 
slight impairment in social and occupational functioning.  
He was deemed to be competent to manage his own affairs.

The veteran's private and VA medical records show that his 
non-psychiatric medical history is significant for treatment 
of chronic cardiovascular disease and that he experienced a 
heart attack and underwent coronary artery bypass surgery in 
September 1998.  A March 1999 private treatment record shows 
that the veteran reported to his physician that he might not 
return to his job as a correctional officer due to his heart 
condition.  

On a March 11, 1999 report, Mr. C.L.K., a private Certified 
Vocational Rehabilitation & Evaluation Counselor and 
Licensed Mental Health Counselor expressed the opinion that 
from a psychiatric perspective the veteran's PTSD 
symptomatology produced severe and permanent disability with 
some suicidal ideation, obsessive ritual behavior, impaired 
impulse control and difficulty adapting to stressful 
circumstances.  Mr. C.L.K. opined that in his capacity as a 
Vocational Rehabilitation Counselor, the veteran appeared to 
be totally disabled from all work as his present level of 
functioning prevented him from obtaining consistent gainful 
employment.  He was assessed with a GAF score of 50, 
indicating serious impairment in social and occupational 
functioning.

A September 1999 Social Security Administration (SSA) 
decision shows that the veteran was deemed to be disabled 
and unable to perform any substantially gainful activity 
since September 26, 1998, due to depression with PTSD and 
severe coronary artery disease with residual left 
ventricular dysfunction status post myocardial infarction 
and two-vessel coronary artery bypass grafting, hypertension 
and hyperlipidemia.  The SSA determined that the veteran's 
cardiovascular disease made him easily fatigued and with 
chronic exertional shortness of breath which limited him to 
sedentary exertion and precluded him from work which 
involved exposure to heights, hazardous machinery, fumes, 
dust and gases.  The SSA decision noted that the veteran's 
depression with PTSD caused moderate restrictions of his 
activities of daily living and difficulties with maintaining 
social functioning, and that it often caused him to 
experience deficiencies in concentration, persistence and 
pace.  However, the SSA determined that the veteran's 
psychiatric disorders had not caused him to deteriorate or 
decompensate in work or work-like settings and that the 
primary cause of his disabled status was his cardiovascular 
disease.  

Private therapy reports for the period from 1999 to 2001 
show that the veteran received regular weekly psychiatric 
counseling for PTSD and that he also was prescribed 
psychotropic medication for his psychiatric symptoms.  The 
counseling reports show that PTSD produced socially avoidant 
behavior in the veteran.  He avoided crowded or public 
venues and because of his emotional detachment he 
experienced difficulty interacting with others in his social 
and work spheres.  He found it difficult to work as a 
correctional officer as he did not easily mesh with his 
fellow employees.  He experienced chronic sleep problems 
because of flashbacks and nightmares related to his 
stressful memories of combat with resultant feelings of 
anxiety.  He was hypervigilant, possessed an exaggerated 
startle response which was further aggravated by loud noises 
or unexpected situations and was unable to relax.  He 
reported that his symptoms were worse at night.  

A vocational rehabilitation and counseling report from Mr. 
C.L.K. dated on September 1, 2000, shows that Mr. C.L.K. 
believed that the veteran's PTSD had worsened since March 
1999.  The veteran experienced chronic sleep impairment and 
weekly episodes of anxiety, depression, suspiciousness and 
panic attacks with impaired memory and some suicidal 
ideation.  He was assessed at the time with a GAF score of 
40 - 45, indicating serious impairment in social and 
occupational functioning and major impairment in several 
areas, such as work, family relations, judgment, thinking 
and mood.  These aforementioned findings and an identical 
GAF assessment were shown on evaluation by Mr. C.L.K. on 
September 17, 2001.

On December 6, 2001, the veteran was psychiatrically 
examined by VA.  The report of this evaluation shows that 
his claims file and pertinent history had been reviewed by 
the examiner.  The veteran demonstrated what appeared to be 
genuine anxiety and emotional agitation when relating his 
stressful combat experiences.  He also experienced an 
exaggerated startle response and was unobtrusively observed 
by the examiner to be rather jumpy while in the waiting room 
when another patient was called.  The veteran reported 
experiencing the psychiatric symptoms previously described 
in the prior medical records and also having crying spells 
in response to his memories of Vietnam.  He reported that he 
received regular psychiatric counseling and psychotropic 
medication but denied having psychiatric hospitalization.  
He stated that he was prescribed Zoloft for his symptoms but 
did not feel that he received any actual improvement in his 
condition from its use.  He reported that he had been 
married since 1970 and that he had two children and several 
grandchildren.  He found it difficult to share emotions with 
his family members and reported that he had no friends.  On 
mental status examination he appeared clean, appropriately 
groomed and casually dressed.  He was alert, attentive and 
oriented on all spheres.  Recent and remote memory appeared 
to be intact and he demonstrated no significant difficulty 
relating background information.  His affect was mildly 
tense during neutral conversation and became significantly 
anxious when the topic of Vietnam was raised.  His mood was 
significantly anxious and mildly depressed.  He reported 
having intrusive thoughts about Vietnam on a daily basis 
which have become increasingly uncontrollable in recent 
years as his overall health declined.  He was often troubled 
by feelings of sadness and fear and he was unable to relax.  
He slept poorly, rarely sleeping more than four hours per 
night, and experienced frequent nightmares when he did 
sleep.  The examiner found the veteran's energy level and 
mental pace to be within normal limits.  He denied having 
suicidal ideation or intent and he had no history of 
hallucinations or delusional thinking.  His thought content 
was rational and his speech was goal-directed.  His insight 
and judgment were deemed to be adequate for his current 
safety.

According to the veteran, he structured his time by walking 
30 minutes per day (pursuant to his physician's orders) and 
attempting to care for his elderly mother.  He also 
attempted to spend time around his grandchildren but 
reported that the noise and chaos associated with young 
children at play posed difficulties for him.

The VA examiner who conducted the December 2001 examination 
diagnosed the veteran with PTSD and assessed him with a GAF 
score of 60, indicating moderate difficulty in social and 
occupational functioning.  The examiner commented that the 
veteran's psychological resources seemed to be more heavily 
taxed by his declining physical health.  The veteran's 
symptoms, in the examiner's opinion, were of moderate 
severity with subjective distress and impaired interpersonal 
functioning being his primary problems.  The examiner did 
not believe that the veteran was exaggerating his symptoms 
or that he was malingering as he related all information in 
a reliable and genuine manner.  The examiner's opinion was 
that the veteran would demonstrate significant difficulty 
meeting the social and stress demands of many forms of 
employment and that he described a higher level of 
functioning only a few years earlier immediately prior to 
his heart attack of September 1998.  

Analysis

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
Evaluations are based upon lack of usefulness of the part or 
system affected, especially in self-support.  38 C.F.R. § 
4.10 (2002).

This case is based on appeal of an RO decision which awarded 
the initial grant of service connection for PTSD, effective 
from August 21, 1998.  Consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for his service-connected psychiatric 
disability, from August 21, 1998, to the present, based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is currently rated 
under the criteria sort forth in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  He is presently appealing the 10 
percent evaluation assigned.  According to Diagnostic Code 
9411, assignment of a 10 percent evaluation for PTSD is 
warranted where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.

Assignment of a 30 percent evaluation for PTSD is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

Assignment of a 50 percent evaluation for PTSD is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Assignment of a 70 percent evaluation for PTSD is warranted 
where there is objective evidence demonstrating occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation, neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place, memory loss for 
names of close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Applying the facts of the case to the above criteria, we 
find that for the period from August 21, 1998, to March 10, 
1999, the veteran was not more than 10 percent disabled by 
PTSD.  VA examination in October 1998 shows that while he 
experienced symptoms of flashbacks, intrusive thoughts and a 
preoccupation with his combat-related memories, he was 
assessed with a GAF score of 75 which indicated that he had 
no more than slight impairment in social and occupational 
functioning due to PTSD.  We note that he was not employed 
at the time of this  examination because of a heart attack 
and subsequent bypass surgery which occurred the previous 
month in September 1998.

For the period commencing on March 11, 1999, onwards, we 
find that the evidence tends to demonstrate that the overall 
disability picture presented by the veteran's PTSD symptoms 
more closely approximates the criteria for a 50 percent 
evaluation.  (See 38 C.F.R. § 4.7.)  The veteran, by this 
point in time, required regular counseling therapy and 
prescription of medication for treatment of his PTSD.  We 
note that his private vocational rehabilitation counselor, 
Mr. C.L.K., found the veteran to be severely impaired and 
unable to maintain employment as a result of his PTSD during 
the counselor's evaluations of the veteran in March 1999, 
September 2000 and September 2001.  Mr. C.L.K. had assessed 
the veteran with a GAF that ranged from 40 - 50, indicating 
serious to major impairment of his social and occupational 
functioning.  However, Mr. C.L.K.'s relatively brief 
assessments appear to be somewhat exaggerated when compared 
with the determinations of the SSA in September 1999 and the 
report of the more in-depth examination of the veteran's 
psychiatric state which was conducted by VA in December 
2001.  We note that the SSA decision acknowledged that the 
veteran's PTSD played some part towards contributing to his 
overall disabled condition in that it caused moderate 
restrictions of his activities of daily living, difficulties 
with maintaining social functioning, and deficiencies in his 
concentration abilities.  However, the SSA determined that 
the PTSD had not caused the veteran to deteriorate or 
decompensate in work or work-like settings and his primary 
disability was his cardiovascular disease.  Though the SSA's 
determination of disability is not binding on VA (See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)), its 
findings regarding the impact of the veteran's PTSD on his 
overall employability and its level of severity are 
certainly relevant and probative to the issue on appeal.  
The SSA's determinations are also consistent with the 
findings of the December 2001 VA psychiatric examination, 
which show that the veteran was clean, appropriately groomed 
and alert, attentive and oriented on all spheres.  Recent 
and remote memory appeared to be intact and he demonstrated 
no significant difficulty relating background information.  
He was not hallucinatory or delusional, his thought content 
was rational, his speech was goal-directed and his insight 
and judgment were adequate for his current safety.  Though 
Mr. C.L.K. believed the veteran to be suicidal, we find the 
VA examiner's determination that the veteran was not 
suffering from suicidal ideation to be more probative in 
addressing this question.  In this regard, we note that the 
veteran tried to exercise daily on the advice of his 
physician and was attempting to care for his elderly mother.  
These optimistic actions tend to negate Mr. C.L.K.'s 
statement that the veteran was suicidal.  The VA examiner 
was of the opinion that the veteran experienced only 
moderate social and occupational impairment due to PTSD, 
with a GAF score of 60, and that his anxiety about his 
nonservice-connected cardiovascular disease and history of a 
heart attack also contributed its share to his overall level 
of psychiatric duress and impaired coping abilities.  

We conclude that the SSA decision of September 1999, when 
viewed holistically with the findings of the VA psychiatric 
examination of December 2001, tend to offset the rather 
exaggerated appraisals of Mr. C.L.K. regarding the severity 
of the veteran's PTSD.  Mr. C.L.K. is of the opinion that 
the veteran's PTSD is the sole reason why he is 
unemployable.  While we do not entirely discredit Mr. 
C.L.K.'s evaluation, we find that the evidence tends to show 
that the veteran's PTSD does not, by itself, render the 
veteran unemployable nor is it as severely disabling as Mr. 
C.L.K. indicates.  We find that the evidence presents a 
portrait of disability due to PTSD which more closely 
approximates the criteria for a 50 percent rating commencing 
on March 11, 1999.  Specifically, the evidence demonstrates 
that the veteran experiences occupational and social 
impairment with reduced reliability and productivity due to 
panic attacks, disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work 
and social relationships.  

However, the evidence does not warrant the assignment of a 
70 percent rating as the pertinent medical records do not 
demonstrate that the veteran's PTSD causes him to become 
dangerously suicidal.  The evidence also does not show that 
he presents a danger to his own life or to the safety of 
others because of his psychiatric disability, or that 
treatment of his PTSD necessitates psychiatric 
hospitalization.  He is able to converse logically and 
relevantly and his panic attacks are only occasional 
episodes and not a continuous condition that adversely 
affects his ability to function independently, 
appropriately, or effectively.  He also does not have 
impaired impulse control and does not neglect his personal 
appearance and hygiene.  While we note that he does 
experience difficulty in adapting to stressful circumstances 
and that he does have an impaired ability to establish and 
maintain effective relationships in a work or a work-like 
setting, his level of impairment does not presently rise to 
that level of severe disability which is contemplated by a 
70 percent evaluation.


ORDER

For the period from August 21, 1998, to March 10, 1999, the 
claim for an increased evaluation in excess of 10 percent 
for service-connected PTSD is denied.

For the period commencing on March 11, 1999, assignment of a 
50 percent evaluation, and no higher, is granted for 
service-connected PTSD.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

